 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHARLES SCALES,                                   No. 2:18-cv-03062-MCE-CKD (PS)
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA BUREAU OF
      AUTOMOTIVE REPAIR,
15
                         Defendant.
16

17

18          Pending before the court is defendant’s motion to dismiss and to strike, which was

19   originally set for hearing on May 29, 2019. (ECF No. 4.) After plaintiff failed to file a timely

20   opposition, the court reset the hearing for June 26, 2019 and afforded plaintiff an additional

21   opportunity to oppose the motion. (ECF No. 11.) Importantly, the court advised plaintiff that

22   “[f]ailure to file opposition will be deemed as a statement of non opposition and shall result in

23   submission of the motion on the papers and a recommendation that this action be dismissed

24   pursuant to Federal Rule of Civil Procedure 41(b).” (ECF No. 11 at 2.)

25          On June 12, 2019, plaintiff filed a document entitled “Motion in Opposition by Plaintiff to

26   Motion to Dismiss and Motion to Strike.” (ECF No. 12.) However, upon review, the filing lacks

27   any argument in opposition to defendant’s motion. The filing states in its entirety:

28   ////
                                                        1
 1                          Plaintiff Charles Scales, in Pro Se hereby files a Motion in
                            Opposition to Motion to Dismiss by Defendant, State of California,
 2                          by and through Bureau of Automotive Repair and Motion to Strike.

 3                          As per [L]ocal Rule 230(c) I am acting in Pro Se and while it was my
                            intention to respond to the Settlement Conference in a timely manner,
 4                          I am sight impaired and reside out of the jurisdiction and was unable
                            to respond. As of this filing and per the order, I will attend the
 5                          Settlement Conference dated June 26, 2019.

 6   (ECF No. 12 at 1.)

 7             Not only does plaintiff’s filing fail to address defendant’s motion with any specificity, but

 8   also, plaintiff mistakes the upcoming hearing for a settlement conference. There is no settlement

 9   conference scheduled in this matter.

10             In reply, defendant asserts that plaintiff’s opposition does not effectively oppose

11   defendant’s motion because it “fails to provide any legal authority or argument in opposition”

12   and, as a result, a hearing is unnecessary. (ECF No. 13 at 1-2.) Indeed, plaintiff’s filing (ECF

13   No. 12) is not fairly characterized as an opposition because it lacks any argument and, thus, there

14   is no basis for a hearing. See E.D. Cal. L.R. 230(c) (“No party will be entitled to be heard in

15   opposition to a motion at oral arguments if written opposition to the motion has not been timely

16   filed by that party”).

17             Accordingly, IT IS HEREBY ORDERED that:

18             1. Pursuant to Local Rule 230(g), the June 26, 2019 hearing is VACATED and

19                  defendant’s motion to dismiss and to strike (ECF No. 4) is SUBMITTED on the

20                  papers without oral argument.

21             2. In light of plaintiff’s pro se status, however, the court affords plaintiff one final

22                  opportunity to file argument in opposition to defendant’s motion. Any opposition

23                  shall be filed no later than July 10, 2019.

24             3. Reply, if any, shall be filed no later than July 17, 2019.

25   Dated: June 20, 2019
                                                             _____________________________________
26                                                           CAROLYN K. DELANEY
27                                                           UNITED STATES MAGISTRATE JUDGE

28   14/scales3062.submit

                                                              2
